          Case 1:18-cv-00120-ABJ Document 21 Filed 10/18/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


JESSE P. SCHUTLZ, III, et al.,

                     Plaintiffs,

v.                                             Civil Action No. 18-120 (ABJ)

DISTRICT OF COLUMBIA, et al.,

                     Defendants.


                              JOINT STATUS REPORT

         The Parties submit this Joint Status Report as directed by the Court’s

September 27, 2019 Minute Order. The Parties have conferred and agree that this

case should be referred to the District of Columbia Circuit Mediation Program for

mediation. The Parties propose that a joint status report be due within 60 days

(December 17, 2019) to inform the Court regarding the status of mediation, and

further propose that all other aspects of this litigation, including discovery and

defendants’ deadline to answer the Complaint, be stayed pending further order of the

Court.

Dated: October 18, 2019.                   Respectfully submitted,

/s/ Jeffrey L. Light
Jeffrey L. Light (D.C. Bar #485360)       KARL A. RACINE
1712 Eye St., NW                          Attorney General for the District of
Suite 915                                 Columbia
Washington, DC 20006
(202) 277-6213                            TONI MICHELLE JACKSON
Jeffrey@LawOfficeOfJeffreyLight.com       Deputy Attorney General
                                          Public Interest Division
Counsel for Plaintiffs
        Case 1:18-cv-00120-ABJ Document 21 Filed 10/18/19 Page 2 of 2




                                              /s/ Fernando Amarillas
                                              FERNANDO AMARILLAS [974858]
                                              Chief, Equity Section

                                              /s/ Micah Bluming
                                              MICAH BLUMING [1618961]
                                              SCOTT P. KENNEDY*
                                              Assistant Attorneys General
                                              441 Fourth Street, N.W., Sixth Floor South
                                              Washington, D.C. 20001
                                              (202) 724-8044
                                              (202) 741-5955 (fax)
                                              micah.bluming@dc.gov
                                              scott.kennedy@dc.gov

                                              Counsel for Defendants




*     Admitted to practice only in the State of Washington. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, pursuant to LCvR 83.2(f).
                                          2
